--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 1 TO ADMINISTRATION AGREEMENT
 
THIS AMENDMENT NO. 1 TO ADMINISTRATION AGREEMENT (this “Amendment”), dated as of
January 1, 2014, by and among PROSPER FUNDING LLC (the “Company” and the
“Licensor”), PROSPER MARKETPLACE, INC., in its capacity as the Licensee
(“Licensee”), PROSPER MARKETPLACE, INC., in its separate capacity as the
Corporate Administrator (the “Corporate Administrator”), PROSPER MARKETPLACE,
INC., in its separate capacity as the Loan Platform Administrator (the “Loan
Platform Administrator”), and PROSPER MARKETPLACE, INC., in its separate
capacity as the Loan and Note Servicer (the “Loan and Note Servicer”).
 
RECITALS
 
WHEREAS, the parties hereto entered into that certain Administration Agreement
dated as of January 22, 2013 and made effective as of February 1, 2013, pursuant
to which Prosper Marketplace, Inc. provides Prosper Funding LLC certain
corporate administration services and platform administration services, and
services all Borrower Loans and Securities (as heretofore amended or otherwise
modified, the “Administration Agreement”); and
 
WHEREAS, the parties hereto desire to amend Exhibit C of the Administration
Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereby agree as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1              Any capitalized terms used in this Amendment but not otherwise
defined shall have the meanings ascribed to those terms under the Administration
Agreement.
 
ARTICLE 2.
MODIFICATIONS
 
2.1              The  annual Corporate Administration Fees listed  in
the  section entitled “Corporate Administration Fee” of Exhibit C to the
Administration Agreement are hereby modified to include the following fees:
 
“2014                                 $1,200,000”
 
ARTICLE 3.
MISCELLANEOUS
 
3.1           Reference to and Effect on the Administration Agreement.
 
(a)           Upon the effectiveness of this Amendment, (i) each reference in
the Administration Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Administration Agreement as amended or otherwise modified and (ii) each
reference to the Administration Agreement or any other document, instrument or
agreement executed and/or delivered in connection with the Administration
Agreement, shall mean and be a reference to the Administration Agreement as
amended or otherwise modified hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Except as specifically waived. amended or otherwise modified
above, the terms and conditions of the Administration Agreement and any other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect and are hereby ratified and
confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not constitute a waiver of any provision contained in the Administration
Agreement, except as specifically set forth herein.
 
3.2          Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or other electronic imaging system shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
3.3          GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW RULES, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
 
3.4          Headings.   Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
3.5          Successors and Assigns.  This Amendment shall be binding upon each
party hereto and their respective successors and assigns, and shall inure to the
benefit of each party hereto and their successors and assigns.
 
3.6          Entire Agreement.  This Amendment, taken together with the
Administration Agreement, embodies the entire agreement and understanding of the
parties hereto and supersedes all prior agreements and understandings, written
and oral, relating to the subject matter hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Party has caused this Amendment to be signed in its
corporate name on its behalf by its proper official duly authorized as of the
day, month and year first above written.
 

  Company:         PROSPER FUNDING LLC      
 
By:
     -s- sachin adarkar [img001_v1.jpg]           Name: Sachin Adarkar    
Title: Secretary  
   Address:  101 Second Street, 15th Floor
   San Francisco, CA 94105
 
   Tax Identification No.: 45-4526070

 

  Licensor:         PROSPER FUNDING LLC      
 
By:
     -s- sachin adarkar [img001a_v1.jpg]           Name: Sachin Adarkar    
Title: Secretary  
   Address:  101 Second Street, 15th Floor
   San Francisco, CA 94105
 
   Tax Identification No.: 45-4526070

 

  Licensee:         PROSPER MARKETPLACE, INC.      
 
By:
     -s- aaron vermut [img002_v1.jpg]           Name: Aaron Vermut    
Title: CEO  
   Address:  101 Second Street, 15th Floor
   San Francisco, CA 94105
 
   Tax Identification No.: 73-1733867

 
[Signature page to Amendment No. 1 to Administration Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  Corporate Administrator:         PROSPER MARKETPLACE, INC.      
 
By:
     -s- aaron vermut [img002_v1.jpg]           Name: Aaron Vermut    
Title: CEO  
   Address:  101 Second Street, 15th Floor
   San Francisco, CA 94105
 
   Tax Identification No.: 73-1733867

 

  Loan Platform Administrator:         PROSPER MARKETPLACE, INC.      
 
By:
     -s- aaron vermut [img002_v1.jpg]           Name: Aaron Vermut    
Title: CEO  
   Address:  101 Second Street, 15th Floor
   San Francisco, CA 94105
 
   Tax Identification No.: 73-1733867

 

  Loan and Note Servicer:         PROSPER MARKETPLACE, INC.      
 
By:
     -s- aaron vermut [img002_v1.jpg]           Name: Aaron Vermut    
Title: CEO  
   Address:  101 Second Street, 15th Floor
   San Francisco, CA 94105
 
       Tax Identification No.: 73-1733867

 
[Signature page to Amendment No. 1 to Administration Agreement]
 
 

--------------------------------------------------------------------------------